Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on September 23, 2021 has been accepted and entered.
Terminal Disclaimer
The terminal disclaimer filed on September 23, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,743,649 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
In view of the terminal disclaimed filed on September 23, 2021, the double patenting rejection has been withdrawn. Regarding claim 1, none of the prior art of record specifies or makes obvious a plaque detecting device, namely
A first determination unit which computes a magnitude of a ratio between the first output value and the second output value as compared to a predetermined first threshold value, 
A second determination unit which computes a magnitude of a difference between the first output value and the second compute value as compared to a predetermined second threshold value, in combination with the other claimed elements. 
Regarding claims 12-17, the allowable subject matter was disclosed in a prior office action dated June 24, 2021.
The balance of claims are allowable for the above stated reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458.  The examiner can normally be reached on M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE S. KIM/Primary Examiner, Art Unit 2884